Citation Nr: 0126561	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-18 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for odontogenic carcinoma, 
including on the basis of tobacco use in service and/or on 
the basis of nicotine dependence arising in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  

The appeal arises from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for nicotine 
dependence and secondary service connection for right 
odontogenic carcinoma.  The Board notes that issue was first 
styled as stated in the April 1999 RO rating decision.  
However, upon reflection and review of the claims folder, the 
Board notes that mere nicotine dependence is not a disorder 
for which service connection may be granted, and hence the 
issue has been recharacterized as stated in the Issue section 
of this decision.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in October 1999, as well as before 
the undersigned Board member at the RO in July 2001.  
Transcripts of these hearings are contained in the claims 
folder.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran's original claims for service connection for 
nicotine dependence, and for odontogenic carcinoma secondary 
to nicotine dependence, were received at the RO in January 
1998. 

The veteran has presented a September 1996 private pathology 
report, showing a diagnosis of clear cell odontogenic 
carcinoma upon testing of the palatal marginal gingiva.  A 
March 1999 letter from D. McGuire, D.M.D., is to the effect 
that the veteran was his patient, and that the veteran's 
cancer in the upper palate was most likely due to smoking.  A 
November 1999 letter from Dr. McGuire is to the effect that 
the veteran's oral cancer resulted from nicotine addiction.  
These and other medical records within the claims folder 
establish that the veteran has been diagnosed with 
odontogenic carcinoma, a condition first medically identified 
in or around 1996, which is likely causally related to the 
veteran's nicotine dependence and smoking.  

The remaining question is whether the veteran's odontogenic 
carcinoma was due to smoking in service, and, on a more basic 
level, whether the veteran in fact smoked in service, began 
smoking in service, and/or became addicted to nicotine in 
service.  At a hearing before a hearing officer at the RO in 
October 1999, and at a hearing before the undersigned Board 
member at the RO in July 2001, the veteran has testified that 
he began smoking cigarettes in service, that he never used 
any form of tobacco prior to service, and that he became 
addicted to nicotine in service, such that he was smoking two 
packs of cigarettes per day by the time he separated from 
service in September 1971.  He further testified that he 
stopped smoking in approximately 1991 or 1992.  While he 
testified that he had spitting up on a daily basis, shortness 
of breath and smoker's cough while he was smoking, and 
pneumonia once when he was smoking, he testified that he was 
not treated for smoking-related illness at that time.  He 
also testified that he was never ill at that time and did not 
to his knowledge have emphysema.  

The veteran has submitted an undated letter from his mother 
to the effect that he never smoked prior to entering service, 
and to the effect that he told his mother he began smoking in 
service.  With regard to the question of whether he smoked in 
service, the veteran's mother's letter relies on the word of 
the veteran, and hence is no better than the veteran's own 
word on this subject.  The veteran has presented no other 
corroborating evidence to the effect that he smoked or became 
addicted to nicotine in service, or that did not smoke prior 
to service. 

The veteran's service medical records show no evidence of 
smoking, nicotine dependence, or any related disorders.  
However, the veteran submitted four authorizations and 
release for medical evidence dated in April 2001, for medical 
records from Dr. McGuire, as well as from G. Gorab, M. 
Markoff, and Northwest Covenant Medical Center, all for 
records in 1996 or thereafter that are purportedly relevant 
to the veteran's claim.  Pursuant to the VCAA, the Board is 
duty-bound to remand the case to obtain this evidence, and to 
obtain a VA examination addressing the etiology questions of 
whether in-service smoking caused the veteran's odontogenic 
cancer and/or whether nicotine dependence began in service.

Pursuant to the VCAA, the case is therefore REMANDED to the 
RO for the following development:

1.  Pursuant to the authorization and 
releases dated in April 2001, the RO 
should obtain the medical records for 
the periods listed on those 
authorization and releases from Drs. 
McGuire, Gorab, and Markoff, and from 
Northwest Covenant Medical Center, for 
association with the claims folder. 

2.  Thereafter, the veteran should be 
afforded an examination by a VA 
oncologist to determine the onset and 
etiology of the veteran's odontogenic 
carcinoma.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner must answer the following 
questions:  

(A)  Is it at least as likely as not that 
the veteran's odontogenic carcinoma 
developed in service; 

(B)  Is it at least as likely as not that 
the veteran's odontogenic carcinoma was 
manifest during the initial post service 
year from September 1971 to 
September 1972; 

(C)  Is the veteran's odontogenic 
carcinoma otherwise related to service;  

(D)  Is it at least as likely as not that 
cigarette smoking by the veteran during 
service from 1969 to 1971 (as opposed to 
smoking post service) caused the 
veteran's odontogenic carcinoma; 

and,

(E)  Is it at least as likely as not that 
the veteran developed nicotine dependence 
in service.  

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  Thereafter, the RO should re-
adjudicate the appealed claim.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case, which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


